Citation Nr: 0104494	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  96-50 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to disability compensation benefits for a 
bilateral foot disorder under the provisions of 38 U.S.C.A. 
§ 1151.  


REPRESENTATION

Appellant represented by:	AMVETS













INTRODUCTION

The veteran served on active military duty from February 1956 
to August 1956.  

This appeal arises from a May 1995 rating action of the 
Portland, Oregon, regional office (RO).  In that decision, 
the RO denied the issue of entitlement to disability 
compensation benefits for a bilateral foot disorder under the 
provisions of 38 U.S.C.A. § 1151.  Subsequently, due to a 
change in the veteran's address, his claims folder was 
transferred to the RO in St. Petersburg, Florida.  


REMAND

A significant change in the law occurred after the veteran's 
claims folder was transferred to the Board of Veterans' 
Appeals (Board).  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court Of Appeals 
For Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The change in the law brought about by the Veterans Claims 
Assistance Act of 2000 requires a remand in this case for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, 

Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the veteran if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

In addition, the Board notes that the pertinent law in effect 
prior to October 1, 1997 provided that when a veteran 
suffered an injury, or an aggravation of an injury, as the 
result of VA hospitalization, medical or surgical treatment 
which was not the result of his or her own willful 
misconduct, and such injury or aggravation resulted in 
additional disability or in death, disability compensation 
was awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1996); 38 C.F.R. § 3.358 (1997).  

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by VA treatment or vocational 
rehabilitation, was amended by Congress.  See Section 422(a) 
of PL 104-204.  The revision includes negligence and fault as 
factors, which must now be considered in establishing 
additional disability.  

According to the revised version of 38 U.S.C.A. § 1151, 

(a) Compensation under this chapter 
[chapter 11 of title 38 of the United 
States Code] and dependency and indemnity 
compensation under chapter 13 of this 
title [chapter 13 of title 38 of the 
United States Code] shall be awarded for 
a qualifying additional disability or a 
qualifying death of a veteran in the same 
manner as if such additional disability 
or death were service-connected.  For 
purposes of this section, a disability or 
death is a qualifying additional 
disability or 

qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and-

(1) the disability or death was 
caused by hospital care, medical or 
surgical treatment, or examination 
furnished the veteran under any law 
administered by the Secretary, 
either by a Department employee or 
in a Department facility as defined 
in section 1701(3)(A) of this title, 
and the proximate cause of the 
disability or death was--

(A) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or

(B) an event not reasonably 
foreseeable; or

(2) the disability or death was 
proximately caused by the provision 
of training and rehabilitation 
services by the Secretary (including 
by a service- provider used by the 
Secretary for such purpose under 
section 3115 of this title [title 38 
of the United States Code]) as part 
of an approved rehabilitation 
program under chapter 31 of this 
title [chapter 31 of title 38 of the 
United States Code]. 

38 U.S.C.A. § 1151 (West 1991 & Supp. 2000).  See also, 
38 C.F.R. § 3.358 (2000).  


The Court has held that, where the law changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, the version most 
favorable will apply, unless Congress provided otherwise or 
permitted the VA Secretary to provide otherwise and the 
Secretary did so.  Karnas, 1 Vet.App. at 313.  In the present 
case, the veteran filed his claim for § 1151 benefits in 
March 1993.  Thus, his claim was pending at the time that the 
pertinent statute was amended, effective October 1, 1997.  On 
remand, therefore, the RO should consider both the old, as 
well as the new, laws and regulations pertinent to § 1151 
claims in the readjudication of the veteran's claim.  

Further review of the claims folder indicates that, in 
October 2000, the RO transferred the veteran's case to the 
Board.  Approximately two months and one week later, in 
January 2001, the RO received from the veteran additional 
evidence including copies of records of treatment that he had 
recently been given for his foot.  Also in January 2001, the 
RO transferred the additional evidence to the Board.  

According to the relevant regulation, additional evidence 
received by the agency of original jurisdiction after the 
records have been transferred to the Board of Veterans' 
Appeals for appellate consideration will be forwarded to the 
Board if it has a bearing on the appellate issue or issues.  
The Board will then determine what action is required with 
respect to the additional evidence.  38 C.F.R. § 19.37(b) 
(2000).  

In this regard, the Board notes that the relevant regulation 
provides that any pertinent evidence submitted by the 
appellant or representative which is accepted by the Board 
under the provisions of this section, as well as any such 
evidence referred to the Board by the originating agency 
under § 19.37(b) of this chapter, must be referred to the 
agency of original jurisdiction for review and preparation of 
a supplemental statement of the case unless this procedural 
right is waived by the appellant or representative or unless 
the Board determines that the benefit, or benefits, to which 
the evidence relates may be allowed on appeal without such 
referral.  38 C.F.R. § 20.1304(c) (2000).  


Importantly, with the additional evidence that was received 
at the Board in January 2001 in the present case, the veteran 
did not submit a waiver of consideration of such evidence by 
the agency of original jurisdiction.  On remand, therefore, 
if the veteran's 1151 claim remains denied, the RO should 
furnish the veteran and his representative with a 
supplemental statement of the case which includes 
consideration of all additional evidence received since the 
last supplemental statement of the case was issued in August 
2000.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as to any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered.  

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
disability compensation benefits for a 
bilateral foot disorder under the 
provisions of 38 U.S.C.A. § 1151.  In 
readjudicating this issue, the RO should 
consider all the evidence of record as 
well as both the old, and new, laws and 
regulations pertinent to 

§ 1151 claims.  See 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1996) and 38 C.F.R. 
§ 3.358 (1997) as well as 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2000) and 
38 C.F.R. § 3.358 (2000).  

If the benefit sought remains denied, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence 
received since the issuance of the last 
SSOC in August 2000 as well as applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including the old, and new, laws and 
regulations pertinent to § 1151 claims.  
See 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1996) and 38 C.F.R. § 3.358 (1997) as 
well as 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2000) and 38 C.F.R. § 3.358 (2000).  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




